DETAILED ACTION
Applicant’s arguments filed in the reply on 10/25/2021 were received and fully considered. Claim 1 was amended. Claims 1, 2, 4-6, 8-16, 18-20 are being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0020506, filed on 2/15/2017.

Information Disclosure Statement
The information disclosed statement(s)(IDS) submitted on 4/14/2021 have been considered by the examiner.
Allowable Subject Matter
Applicant’s arguments filed in the reply on 10/25/2021 were received and fully considered. Claim 1, was amended. Applicant’s argument was found to be persuasive which places the application in condition for allowance. Claims 3, 7, and 17 are cancelled. Therefore, Claims 1, 2, 4 - 6, 8 - 16, and 18 – 20 are allowed. Please see below for more detail.
Claim 1, and all dependent claims thereof, recites limitation "a voice input device configured to collect voice and generate voice data; a communication circuit; a processor electrically connected to the display, the voice input device, and the communication circuit; and a memory storing instructions which, when executed by the processor, cause the electronic device to: receive first text data input through the touch screen and/or the voice data input through the voice input device, generate message data including the first text data and/or second text data converted from the voice data and attribute information related to a type of an input method of the first text data and/or the second text data, and cause the communication circuit to transmit the message data to an external electronic device, wherein the attribute information further includes display time information related to a time during which the first text data and/or the second text data is displayed on the external electronic device, in accordance with the type of the input method such that a time of displaying, by the external electronic device, the first text data is different from a time of displaying, by the external electronic device, the second text data." which in combination with the rest of the claimed invention is allowable over the prior art of record. The closest teaching(s) to the currently claimed invention were the references applied in the previous office actions, with specific regards to Kim et al (U.S. Patent Application number: US20110267316A1). While Kim teaches (Par. 0108):” An image displayed via the projector module 155 may be different from an image M displayed on the touch screen 20. When the mobile terminal 100 receives a text message, for example, information, such as a sender or a receiving time, corresponding to the text message can be 
Claim 6, and 16 also recite similar limitations. Claim 6 recites: “when text data included in the message data is first text data input from a touch screen of an external electronic device on  a basis of the identification result, determine display time of the first text data being a first time and cause the display to display the first text data for the first time, and when the text data included in the message data is second text data converted from voice data, determine display time of the second text data   being a second time different from the first time and cause the display to display the second text data for the second time and remove the display of the second text data after the second time.”, while claim 16 similarly recites:” when text data included in the message data is first text data input from a touch screen of the external electronic device on  a basis of the identification result, determining display time of the first text data  being a first time and displaying the first text data for the first time; and when the text data included in the message data is second text data converted from voice data, 
All dependent claims thereof, thus are also allowable for substantially similar reasons. Therefore, Claims 1, 2, 4 – 6, 8 – 16, and 18 – 20 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Choi (U.S. Patent Application No.: 20140358536A1) teaches (Par. 0014):” the method includes determining a text data corresponding to voice data, displaying the text data, selecting a first section in the text data, performing marking the second .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                   

/HUYEN X VO/             Primary Examiner, Art Unit 2656